Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 & 20 objected to because of the following informalities:  the claims each recite “each wing of first plurality of wings” which should be “each wing of the plurality of wings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 12 & 20 each recite “wherein a distance between a corresponding point on each of the plurality of wings and a plane formed by [a/the] back plate [of the fan guard] is proportional to a speed of the air flow upstream from the corresponding point on each wing of [the] plurality of wings” which is indefinite because the metes and bounds of the claims are unclear. 
it is unclear whether “a corresponding point on each of the plurality of wings” requires only one point on each wing or any and all points on each of the wings of the plurality of wings (or whether points on both upstream and downstream sides of the wings should be included), and the scope of “upstream” is undefined making it unclear how far “upstream from the corresponding point on each wing” the air flow speed should be evaluated. 
Further, the scope of “proportional” is unclear. Using the plain and ordinary meaning of “proportional” said proportionality would depend on the range in magnitudes of the distances as well as the range of magnitudes of the upstream air flow speeds; however, it may be the Applicant desires for the proportionality to merely be “greater or less than” regardless of the magnitudes involved, i.e. may be non-linear. However, this is not defined in the claims. 
For the purpose of examination, the subject claim limitations will be interpreted as requiring each wing of the plurality of wings to have at least one point, each of which located anywhere on the respective wing, such that the respective distances of each point are linearly or non-linearly proportional to a respective speed of air flow upstream from each respective point. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 & 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 718333 to Takemoto.
	(a) Regarding claim 1: 
(i) Takemoto discloses a fan guard (finger guard 91) for a fan container (cylindrical portion 6, Fig 2; housing 70, Fig 7), the fan guard comprising: 
a housing (panel 9, Figs 11-12) having a hollow interior (opening portion 9a, Fig 11) defined by a cylindrical inner surface (cylindrical sections of the inner rim of opening portion 9a, Fig 11), 
the housing extending longitudinally between a first housing end and a second housing end (upstream and downstream sides of panel 9 relative to an airflow direction therethrough); and 
a plurality of wings (ribs 93, Fig 12) positioned within the hollow interior of the housing (Fig 12), 
each wing of the plurality of wings extending radially from a center of symmetry of the cylindrical inner surface (“rotation symmetric shape with respect to the center of the opening portion 9a”, Col 8 Lns 1-4, Figs 11-12) to the cylindrical inner surface (Figs 11-12), 
each wing of the plurality of wings being radially curved between the first housing end and the second housing end (ribs 93 located between first/second housing ends and from radially inner end to radially outer end the ribs are curved in direction R, Col 8 Lns 17-19, Fig 12).



(b) Regarding claim 2: 
(i) Takemoto discloses the fan guard of claim 1.  
(ii) Takemoto further discloses wherein each wing of the plurality of wings is spaced at an equal distance from a neighboring wing of the plurality of wings (reasonably disclosed in Fig 12).
(c) Regarding claims 3-4: 
(i) Takemoto discloses the fan guard of claim 1.  
(ii) Takemoto further discloses a plurality of proximal air foil struts (ribs 92a and 92b, Figs 11-12), each strut of the plurality of proximal air foil struts connecting two adjacent wings of the plurality of wings (Fig 12), the plurality of proximal air foil struts forming a polygon having a center positioned along the center of symmetry of the cylindrical inner surface (reasonably disclosed in Fig 12); and 
wherein the polygon is a circle (ribs 92a and 92b reasonably disclosed in Fig 12 as being circular).
(d) Regarding claim 5: 
(i) Takemoto discloses the fan guard of claim 3.  
(ii) Takemoto further discloses another plurality of wings (ribs 94, Fig 12), each wing of the another plurality of wings extending radially from a corresponding one of the plurality of proximal air foil struts to the cylindrical inner surface (Fig 12), each wing of the another plurality of wings being radially curved between the first housing end and the second housing end (ribs 94 located between first/second housing ends and from radially inner end to radially outer end the ribs are curved in direction R, Col 8 Lns 17-19, Fig 12).

(e) Regarding claim 6: 
(i) Takemoto discloses the fan guard of claim 5.  
(ii) Takemoto further discloses wherein a first curvature of the plurality of wings is the same as a second curvature of the another plurality of wings (reasonably disclosed in Fig 12).
(f) Regarding claims 7-8: 
(i) Takemoto discloses the fan guard of claim 5.  
(ii) Takemoto further discloses wherein each wing of the another plurality of wings is spaced at an equal distance from a neighboring wing of the another plurality of wings (reasonably disclosed in Fig 12); and wherein a first distance between each wing of the plurality of wings is the same as a second distance between each wing of the another plurality of wings (reasonably disclosed in Fig 12).
(g) Regarding claim 9: 
(i) Takemoto discloses the fan guard of claim 5.  
(ii) Takemoto further discloses wherein each wing of the another plurality of wings extends from a midpoint (reasonably disclosed in Fig 12 as extending from point of rib 92b circumferentially halfway between adjacent ribs 93; ribs also reasonably disclosed in Fig 12 as being of a same axial height as rib 92b, i.e. extends from an axial midpoint of rib 92b) of a corresponding one of the plurality of proximal air foil struts (Fig 12).
(h) Regarding claim 10: 
(i) Takemoto discloses the fan guard of claim 3.  
(ii) Takemoto further discloses a plurality of distal air foil struts (ribs 92c and 92d, Figs 11-12), each strut of the plurality of distal air foil struts connecting two adjacent wings of the plurality of wings (Fig 12), the plurality of distal air foil struts forming another polygon having another center positioned along the center of symmetry of the cylindrical inner surface (ribs 92c and 92d reasonably disclosed in Fig 12 as being circular).
(i) Regarding claim 11: 
(i) Takemoto discloses the fan guard of claim 1.  
(ii) Takemoto further discloses wherein the housing includes a back plate (portion of panel 9 radially outer of opening portion 9a, Figs 11-12) mateable to outer edges of a first end of the fan container (downstream end of housing 70, Fig 7; with panel 9 of the fifth embodiment being analogous to that of side wall of the case 2 of the third embodiment shown in Fig 7; see Col 6 Lns 21-27 and Col 7 Lns 16-19), the back plate forming a plane perpendicular to the center of symmetry of the cylindrical inner surface (upstream planar surface of panel 9, analogous to upstream planar surface of side wall of the case 2 as shown in Fig 7).
(j) Regarding claim 13: 
(i) Takemoto discloses a fan system (see title), comprising: 
a fan container (cylindrical portion 6, Fig 2; housing 70, Fig 7); 
a cooling fan (fan motor 10, impeller 17; Fig 7) housed within the fan container and having a plurality of rotatable blades (blades of impeller 17, Fig 7), 
the plurality of rotatable blades forming a center of rotation (rotation axis 16, Fig 7) and capable of causing an air flow (“airflow in the direction of arrow F1”, Col 4 Lns 46-48, Fig 7); and 
a fan guard (finger guard 91) couplable to an end of the fan container (downstream end of housing 70, Fig 7; with panel 9 of the fifth embodiment being analogous to that of side wall of the case 2 of the third embodiment shown in Fig 7; see Col 6 Lns 21-27 and Col 7 Lns 16-19) and downstream from the cooling fan (Fig 7), 
the fan guard including: 
a housing (panel 9, Figs 11-12) having a hollow interior (opening portion 9a, Fig 11) defined by a cylindrical inner surface (cylindrical sections of the inner rim of opening portion 9a, Fig 11), 
the housing extending longitudinally between a first housing end and a second housing end (upstream and downstream sides of panel 9 relative to airflow direction F1, Fig 7); and 
a plurality of wings (ribs 93, Fig 12) positioned within the hollow interior of the housing (Fig 12), 
each wing of the plurality of wings being radially curved between the first housing end and the second housing end (ribs 93 located between first/second housing ends and from radially inner end to radially outer end the ribs are curved in direction R, Col 8 Lns 17-19, Fig 12).
(k) Regarding claim 14: 
(i) Takemoto discloses the fan system of claim 13.  
(ii) Takemoto further discloses wherein each wing of the plurality of wings extends radially from a center of symmetry of the cylindrical inner surface (“rotation symmetric shape with respect to the center of the opening portion 9a”, Col 8 Lns 1-4, Figs 11-12) to the cylindrical inner surface (Fig 12).



(l) Regarding claim 15: 
(i) Takemoto discloses the fan system of claim 13.  
(ii) Takemoto further discloses wherein the fan guard further includes a plurality of proximal air foil struts (ribs 92a and 92b, Figs 11-12), each strut of the plurality of proximal air foil struts connecting two adjacent wings of the plurality of wings (Fig 12), the plurality of proximal air foil struts forming a polygon having a center positioned along the center of symmetry of the cylindrical inner surface (ribs 92a and 92b reasonably disclosed in Fig 12 as being circular).
(m) Regarding claim 16: 
(i) Takemoto discloses the fan system of claim 15.  
(ii) Takemoto further discloses wherein the fan guard further includes another plurality of wings (ribs 94, Fig 12), each wing of the another plurality of wings extending radially from a corresponding one of the plurality of proximal air foil struts to the cylindrical inner surface (Fig 12), each wing of the another plurality of wings being radially curved between the first housing end and the second housing end (ribs 94 located between first/second housing ends and from radially inner end to radially outer end the ribs are curved in direction R, Col 8 Lns 17-19, Fig 12).
(n) Regarding claim 17: 
(i) Takemoto discloses the fan system of claim 16.  
(ii) Takemoto further discloses wherein a first curvature of the plurality of wings is the same as a second curvature of the another plurality of wings (reasonably disclosed in Fig 12).


(o) Regarding claim 18: 
(i) Takemoto discloses the fan system of claim 16.  
(ii) Takemoto further discloses wherein each wing of the another plurality of wings is spaced at an equal distance from a neighboring wing of the another plurality of wings (reasonably disclosed in Fig 12); and wherein a first distance between each wing of the plurality of wings is the same as a second distance between each wing of the another plurality of wings (reasonably disclosed in Fig 12).
(p) Regarding claim 19: 
(i) Takemoto discloses the fan system of claim 13.  
(ii) Takemoto further discloses wherein the fan guard further includes a plurality of distal air foil struts (ribs 92c and 92d, Figs 11-12), each strut of the plurality of distal air foil struts connecting two adjacent wings of the plurality of wings (Fig 12), the plurality of distal air foil struts forming another polygon having another center positioned along the center of symmetry of the cylindrical inner surface (ribs 92c and 92d reasonably disclosed in Fig 12 as being circular).

Claim(s) 12 & 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 7118333 to Takemoto (alternatively in view of US 7811055 to Stommel).
(a) Regarding claim 12: 
(i) Takemoto discloses the fan guard of claim 11.  
(ii) Takemoto further discloses wherein the fan container includes a cooling fan (fan motor 10, impeller 17, Fig 7) configured to generate an air flow from an opposing end of the fan container (upstream end of housing 70, Fig 7) to the first end of the fan container (“airflow in the direction of arrow F1”, Col 4 Lns 46-48, Fig 7); and wherein a distance between a corresponding point on each of the plurality of wings (any arbitrary point for each of the ribs 93 as the claim makes no limitation on where the point should be located on each of the plurality of wings) and the plane formed by the back plate is proportional to a speed of the air flow upstream from the corresponding point on each wing of first plurality of wings (inherently disclosed by Takemoto, see explanation below). 
(iii) As the ribs 93 extend downstream from the plane formed by the back plate (upstream surface of panel 9) and the claimed point for each wing of the plurality of wings  (ribs 93) is arbitrarily located, for each one of ribs 93 there exist infinitely many points such that there are infinitely many distances ranging between zero to the thickness of panel 9, i.e. as currently claimed the range of proportionality between the infinitely many distances of each rib 93 ranges from zero to infinity and the fan guard of Takemoto must disclosed the claimed distances proportional to air flow upstream of the point defining each distance; additionally, subject claim limitations are inherently met by the disclosure of Takemoto since the point for each rib 93 may be taken at the same relative location of each rib, i.e. the ratio of distance from the plane defined by the back plate and speed of air flow upstream from each point would be the same thus proportional. 
(iv) Should it be later determined that the subject claim limitations were improperly interpreted said claim limitations would be obvious in view of US 7811055 to Stommel.
(v) Stommel is also in the field of fans (see title) and teaches: 
a fan housing (2, Fig 3) comprising a plurality of wings (struts 9, Fig 3), 
each wing of the plurality of wings being radially curved between first and second housing ends (upstream and downstream ends of housing 2, Fig 3), 
a cooling fan (fan 3a, Fig 3) configured to generate an air flow (air flow direction L) such that the cooling fan is upstream of the plurality of wings (Fig 3), and  
a plane (outlet plane A of the axial flow fan 3a, Fig 3); 
wherein a distance (distance x, Fig 3) between a corresponding point on each of the plurality of wings and the plane is proportional to a speed of the air flow upstream from the corresponding point on each wing of the plurality of wings (Col 2 Lns 24-32 & Col 4 Lns 46-52). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of wings as disclosed by Takemoto to be spaced from the plane as taught by Stommel for the purpose of reducing harmful interferences (Col 2 Lns 27-32), reducing noise, and increasing efficiency (Col 4 Lns 46-53). 
(b) Regarding claim 20: 
(i) Takemoto discloses the fan system of claim 19.  
(ii) Takemoto further discloses wherein the cooling fan is configured to generate an air flow from an opposing end of the fan container to the end of the fan container couplable to the fan guard (“airflow in the direction of arrow F1”, Col 4 Lns 46-48, Fig 7); and wherein a distance between a corresponding point on each of the plurality of wings (any arbitrary point for each of the ribs 93 as the claim makes no limitation on where the point should be located on each of the plurality of wings) and a plane (upstream planar surface of panel 9, analogous to upstream planar surface of side wall of the case 2 as shown in Fig 7) formed by a back plate of the fan guard (portion of panel 9 radially outer of opening portion 9a, Figs 11-12) is proportional to a speed of the air flow upstream from the corresponding point on each wing of first plurality of wings (inherently disclosed by Takemoto, see explanation below).
(iii) As the ribs 93 extend downstream from the plane formed by the back plate (upstream surface of panel 9) and the claimed point for each wing of the plurality of wings  (ribs 93) is arbitrarily located, for each one of ribs 93 there exist infinitely many points such that there are infinitely many distances ranging between zero to the thickness of panel 9, i.e. as currently claimed the range of proportionality between the infinitely many distances of each rib 93 ranges from zero to infinity and the fan guard of Takemoto must disclosed the claimed distances proportional to air flow upstream of the point defining each distance; additionally, subject claim limitations are inherently met by the disclosure of Takemoto since the point for each rib 93 may be taken at the same relative location of each rib, i.e. the ratio of distance from the plane defined by the back plate and speed of air flow upstream from each point would be the same thus proportional. 
(iv) Should it be later determined that the subject claim limitations were improperly interpreted said claim limitations would be obvious in view of US 7811055 to Stommel.
(v) Stommel is also in the field of fans (see title) and teaches: 
a fan housing (2, Fig 3) comprising a plurality of wings (struts 9, Fig 3), 
each wing of the plurality of wings being radially curved between first and second housing ends (upstream and downstream ends of housing 2, Fig 3), 
a cooling fan (fan 3a, Fig 3) configured to generate an air flow (air flow direction L) such that the cooling fan is upstream of the plurality of wings (Fig 3), and  
a plane (outlet plane A of the axial flow fan 3a, Fig 3); 
wherein a distance (distance x, Fig 3) between a corresponding point on each of the plurality of wings and the plane is proportional to a speed of the air flow upstream from the corresponding point on each wing of the plurality of wings (Col 2 Lns 24-32 & Col 4 Lns 46-52). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of wings as disclosed by Takemoto to be spaced from the plane as taught by Stommel for the purpose of reducing harmful interferences (Col 2 Lns 27-32), reducing noise, and increasing efficiency (Col 4 Lns 46-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5246339 to Bengtsson teaches guide vanes (6) having curved leading edges (10) and the method for optimizing said curvature. US 10731881 to Amr teaches angling (Fig 8) a stacking axis (70) of a guide vane (74) away from a fan (28) which reduces noise. US 6139265 to Alizadeh teaches stator blades (9/509) whose leading edge, trailing edge, or both are curved with respect to an airflow direction (Figs 2/15). US 10760593 to Strehle teaches a domed fan guard (1) comprising concentric annular rings (3) and a series of radially extending ribs (2) comprising various lengths with some lengths circumferentially between ribs of other lengths (Fig 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745